PER CURIAM.
This petition for writ of mandamus seeks to compel the circuit court to rule on a motion to dismiss. We grant the petition.
In 2007, petitioner filed a petition in the circuit court. The circuit court denied the petition, but on certiorari review, this court quashed the final order and remanded the cause for further proceedings. Young v. Florida Dep’t of Highway Safety & Motor Vehicles, 1 So.3d 348 (Fla. 1st DCA 2009). When there was no ruling on remand, petitioner then sought mandamus relief in this court. This court granted relief and directed the circuit court to rule on the petition pending below within 30 days, but we withheld issuance of the formal writ. Young v. Florida Dep’t of Highway Safety & Motor Vehicles, 27 So.3d 81 (Fla. 1st DCA 2009). In January 2011, respondent filed a motion to dismiss below, but no ruling has been made on either the motion or the petition.
Petitioner again seeks mandamus relief in this court. Respondent concedes that petitioner is entitled to have the circuit court rule on the pending motion. Accordingly, we grant the petition for writ of mandamus and formally issue the writ with directions to the circuit court to rule on both the motion to dismiss and the petition pending below within 60 days of issuance of mandate in this cause.
WOLF, PADOVANO and MARSTILLER, JJ., concur.